181 S.E.2d 136 (1971)
11 N.C. App. 427
Billy T. STRICKLAND and wife, Dorothy Strickland
v.
Bobby B. OVERMAN and Willie R. Jones, d/b/a O & J Electrical Company.
No. 713DC130.
Court of Appeals of North Carolina.
May 26, 1971.
*137 Thomas S. Bennett, Morehead City, for plaintiff appellees.
Comer & Marley by John F. Comer, Greensboro, for defendant appellants.
VAUGHN, Judge.
Appellant brings forward numerous assignments of error, all of which are directed to findings of fact and conclusions of law in the judgment. Appellants contend that there is no evidence to support the findings that placement of a mobile home on the premises owned by them violated restrictive covenants and that the restrictive covenants are imposed on lands owned by the defendants.
On 13 May 1959 Atlantic Beach, Inc., the predecessor in title to appellant's grantor filed a "General Plan of Subdivision" which recites that Atlantic Beach, Inc., is the owner of property therein described. The description of the property includes the lands presently owned by the defendants. The various covenants and restrictions now in issue are set out in this "General Plan of Subdivision." One of the restrictions appearing in the general plan is: "8. No trailer, tents or temporary structures shall be erected or allowed on any lot, except by written consent of Atlantic Beach, Inc." The deed to defendant recites, after the metes and bounds description, "[t]his property is conveyed subject to all restrictive covenants of record."
A purchaser of land is charged with notice of what a title search would disclose.
"The law contemplates that a purchaser of land will examine each recorded deed or other instrument in his chain of title, and charges him with notice of every fact affecting his title which such an examination would disclose. In consequence, a purchaser of land is chargeable with notice of a restrictive covenant by the record itself if such covenant is contained in any recorded deed or other instrument in his line of title, even though it does not appear in his immediate deed. Sheets v. Dillon, 221 N.C. 426, 20 S.E.2d 344; Turner v. Glenn, 220 N.C. 620, 18 S.E.2d 197; Bailey v. Jackson, [-Campbell Co., 191 N.C. 61, 131 S.E. 567,] supra." Higdon v. Jaffa, 231 N.C. 242, 56 S.E.2d 661.
By examining the chain of title of their property, the defendants could find the "General Plan of Subdivision." From that general plan they could determine that their property is included in the description of lands comprising the subdivision, and that placing a trailer on the described property violates the restrictions therein.
We have carefully examined the entire record, and we find no prejudicial error. The findings discussed above are supported *138 by competent evidence and the findings of fact support the judgment.
Affirmed.
MALLARD, C. J., and PARKER, J., concur.